Title: James Madison to Alexander Scott, 18 December 1827
From: Madison, James
To: Scott, Alexander


                        
                            
                                
                            
                            
                                
                                    
                                
                                Decr. 18. 1827.
                            
                        
                        
                        Please to deliver to the order of William Allen the flour deposited with you, on my account by Ebenezer
                            Eliason, and oblige
                        
                        
                            
                                J. M.
                            
                        
                    